EAGLES, Judge.
I.
Defendant first assigns as error the admission into evidence of plaintiffs witness’s testimony as to the value of plaintiffs automobile before and after the collision. The basis of this assignment of error is that the witness, Harold Holmes, had no personal knowledge of the facts. We disagree.
The evidence offered at trial by the witness, Harold Holmes, indicated that he had been in the automobile business for thirty-one years, that he was familiar with the vehicle in question, and that he had recently appraised its value at $5,800.00 during trade-in negotiations with plaintiff just prior to the collision. He also testified that he was familiar with the damage done to plaintiffs vehicle as a result of the collision and had knowledge, based on his experience as a car dealer, of the value of the car after the collision. He testified the car was then worth $4,500.00, considering the repairs that had been made since the collision.
A witness who has knowledge of value gained from experience, information and observation may give his opinion of the value of specific personal property. See, State v. Cotten, 2 N.C. App. 305, 163 S.E. 2d 100 (1968); 1 Stansbury, North Carolina Evidence, Section 128 (Brandis Rev. 1982). Here, the witness had experience as a car dealer and information gained as to the automobile in question as a result of his observation and negotiations *178in regard to that particular automobile. It was not error to admit the witness’s opinion testimony.
Defendant next assigns as error the admission into evidence of the opinion of a medical expert as to plaintiffs disability where there was no distinction made regarding a pre-existing condition. We find no error.
Plaintiffs witness, Dr. Byer, was a medical expert who examined the plaintiff, took x-rays of his injuries, diagnosed his injuries, prescribed medicine for him and later saw him on a follow-up examination. In a deposition, Dr. Byer testified that plaintiff was disabled for approximately three weeks. A medical expert may give his opinion as to the condition of a person’s body, percentage of disability or the condition of the patient’s mental capacity on the basis of probabilities based upon the medical expert’s examination and diagnosis. See, Stansbury, North Carolina Evidence, Section 135 (Brandis Rev. 1982). Here, defendant complains that the medical expert did not distinguish plaintiffs preexisting disability. The proper remedy for defendant is cross examination of the plaintiffs witness. Our examination of the record reveals no error in the admission of the medical testimony.
I-H H-I HH
Defendant next assigns as error the admission into evidence of the opinion of the medical expert as to plaintiffs pain without an adequate factual foundation. We find no error.
Defendant contends that the mere hearsay statements of the plaintiff made to his medical doctor were insufficient for the doctor to form an opinion as to plaintiffs pain. However, the medical witness testified, based upon the known medical history of the plaintiff and his observation, examination and treatment of the plaintiff, that it was his opinion that the plaintiff suffered pain. Therefore, the medical witness based his opinion on more than just statements of the plaintiff.
The record indicates that the plaintiff did tell the medical witness he had pain. At the time they were made, the statements of the plaintiff were made for the purposes of diagnosis and treatment of injuries received in the collision. While these statements *179of the plaintiff in another context would be hearsay, the statements take on new significance when they are made to a treating physician and form the basis of a medical expert’s opinion.
A physician, as an expert witness, may give his opinion, including a diagnosis, based either on personal knowledge or observation or on information supplied to him by others, including the patient, if the information is inherently reliable even though it may not be independently admissible into evidence. If the expert’s opinion is admissible, the expert may testify to the information relied on in forming it for the purpose of showing the basis of the opinion. State v. Wade, 296 N.C. 454, 251 S.E. 2d 407 (1979).
The reliability of plaintiffs statement to his physician arises from the fact that the statements were made in the course of professional treatment and with a view of effecting a cure. The record discloses no reason why the medical witness’s opinion should not have been admitted. There was no error in admitting Dr. Byer’s opinion as to the plaintiffs pain.
Finally, we note that findings of fact made by the trial court sitting without a jury are conclusive on appeal if supported by competent evidence, and it is presumed that the trial court considered only the competent evidence and discarded the rest. Ayden Tractors, Inc. v. Gaskins, 61 N.C. App. 654, 301 S.E. 2d 523, rev. denied, 309 N.C. 319, 307 S.E. 2d 162 (1983). Our examination of the record indicates that the findings of fact made by the trial court are based on competent evidence and that the defendant’s assignments of error are without merit.
Affirmed.
Judges Arnold and Whichard concur.